Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151368                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  STARR STIMPSON,                                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151368
                                                                    COA: 319165
                                                                    Oakland CC: 2012-128168-NO
  GFI MANAGEMENT SERVICES, INC.,
  HARBOUR CLUB APARTMENTS, and
  HARBOUR DETROIT SQUARE, L.L.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 24, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that a reasonable jury could find that the plaintiff had no choice but to
  confront the hazard posed by the snow and ice. In Hoffner v Lanctoe, 492 Mich 450,
  468-69 (2012), this Court clarified that, for an unreasonably dangerous hazard to be
  “effectively unavoidable,” it must be essentially “inescapable.” Effective unavoidability
  is characterized by “an inability to be avoided, an inescapable result, or the inevitability
  of a given outcome.” Id. In this instance, it is undisputed that plaintiff selected the
  location where she parked her truck, chose to use that vehicle even though she had a
  second vehicle parked under a carport, and did not attempt to use the salt near her
  apartment door. The Oakland Circuit Court correctly granted summary disposition to the
  defendants and the Court of Appeals erred by reversing. We therefore REMAND this
  case to the circuit court for reinstatement of the judgment in favor of the defendants.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           d1118
                                                                               Clerk